DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is drawn to a method, but contain both an apparatus (“a support leg control module”) and method steps of using the apparatus (the controlling steps) which renders the claim indefinite. See MPEP 2173.05(p) II.  Claims 37-45 are rejected as being dependent on claim 36 and therefore containing the same defect.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 29, 31, 32 and 34 are rejected under 35 U.S.C. 102(a2) as being anticipated by Harris, III et al. (hereinafter Harris, US Publication Number 20160159468).
Regarding claim 26, Harris discloses a control method of an aircraft support leg, being characterized in, the aircraft support leg is rotatably disposed on or in a main body of an aircraft (Figures 1-6 elements 102 and 104), the method comprising: rotating the aircraft support leg from a first position, at which an angle is between the aircraft support leg and the main body of the aircraft, to a second position, at which the aircraft support leg is stowed and substantially abuts against a housing of the main body of the aircraft, wherein the housing and the aircraft support leg jointly form a substantially smooth closed curve enveloped surface; or rotating the aircraft support leg from the first position, at which the angle is between the aircraft support leg and the main body of the aircraft, to the second position, at which the aircraft support leg is at least partially arranged in a groove of the housing of the main body of the aircraft (Figures 2 and 4, Paragraphs 41-45).
Regarding claim 29, Harris discloses the above method being characterized that, the aircraft support leg is stowed to the second position when a flight altitude of the aircraft is higher than a predetermined altitude (Paragraph 40)
Regarding claim 31, Harris discloses a  control method of an aircraft support leg, the aircraft support leg is rotatably disposed on or in a main body of an aircraft, the method comprising: extending the aircraft support leg from a second position, at which the aircraft support leg substantially abuts against a housing of the main body of the aircraft, wherein the housing and the aircraft support leg jointly form a substantially smooth closed curve enveloped surface, to a first position, at which an angle is between the aircraft support leg and the main body of the aircraft; or extending the aircraft support leg from the second position, at which the aircraft support leg is at least partially arranged in a groove of the housing of the main body of the aircraft, to the first position, at which the angle is between the aircraft support leg and the main body of the aircraft (Figures 2 and 4, Paragraphs 41-45).
Regarding claim 32, Harris discloses the above method being characterized in further comprising: executing the step of extending the aircraft support leg when a threshold of a distance of the aircraft from a surface is lower than or equal to a predetermined value (Paragraph 40).
Regarding claim 34, Harris discloses the above method being characterized that, the aircraft support leg is extended to the first position when a flight altitude of the aircraft is lower than a predetermined altitude (Paragraph 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 28, 33, 36-38, 40 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claims 26 and 31 above, and further in view of Irps (GB2483881).
Regarding claim 27, Harris discloses the above method but fails to teach of a camera or stowing method as claimed.
However, Irps teaches of a similar method wherein the aircraft has a camera (Page 4 lines 26-28) and the aircraft support leg moves out of a photographing view of the camera when a threshold of a distance of the aircraft from a surface is equal to or greater than a predetermined value (Abstract).
Regarding claim 27, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Harris with the camera and movement of Irps for the predictable result of giving the pilot visual indication of the position of the landing gear.
Regarding claim 28, Harris as modified by Irps discloses the above method being characterized that, after the aircraft takes off from the surface and when the threshold of the distance of the aircraft perpendicular to the surface reaches the predetermined value, the aircraft support leg moves out of the photographing field of view (Irps, Figure 7 elements E and G).
Regarding claim 33, Harris discloses the above method, but fails to teach of obtaining the distance via a distance sensor.
However, Irps discloses a similar method being characterized that, the threshold of the distance is measured and obtained by a distance sensor on the aircraft (Figure 5 element 44 and Figure 7 element B).
Regarding claim 33, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris to incorporate the senor of Irps for the predictable result of providing an accurate altitude measurement to a control system (Irps, Page 6 line 35 – Page 7 line 2).
Regarding claim 36, Harris discloses a control method of an aircraft support leg, being characterized in comprising: controlling steps wherein the aircraft support leg is controlled to be extended from the second position to the first position of claim 26; wherein the aircraft support leg is controlled to be stowed from the first position to the second position, but fails to teach of a support leg control module  or controlling the aircraft support leg after the module receives an instruction as claimed.
However, Irps discloses a similar method comprising a support leg control module awaiting to receive an instruction (Figure 5 element 40); controlling the aircraft support leg to extend after the support leg control module receives a support leg extension instruction; and controlling the aircraft support leg to stow after the support leg control module receives a support leg stowing instruction (Figure 7, Page 2 lines 4-11 and Page 12 lines 14-15).
Regarding claim 36, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris to incorporate the control module and movement timing of Irps for the predictable result of ensuring that there are no movements of the support leg that are not commanded.
Regarding claim 37, Harris as modified by Irps discloses the above method being characterized that, extension and stowing of the aircraft support leg are driven by a drive motor (Harris, Figure 1 element 118, Paragraph 39 and Irps, Figures 5 and 6 element 14).
Regarding claim 45, Harris as modified by Irps discloses the above method being characterized that: wherein the first position is a supporting position and the second position is a stowed position (Harris, Figures 2 and 4).
Regarding claim 38, Harris as modified by Irps discloses the above method being characterized that: the support leg control module controls the drive motor to stop extending the aircraft support leg when the aircraft support leg is extended to the supporting position; and the support leg control module controls the drive motor to stop stowing the aircraft support leg when the aircraft support leg is stowed to the stowed position (Irps, Page 7 lines 5-20).
Regarding claim 40, Harris as modified by Irps discloses the above method being characterized that, a sensor is disposed on the aircraft, the sensor is for detecting an operation of the aircraft support leg, and the support leg control module is capable of sending a signal through the sensor to control the operation of the aircraft support leg (Irps, Figure 5 element 43 and Figure 6).
Regarding claim 43, Harris as modified by Irps discloses the above method being characterized that: the aircraft further comprises an altitude detection module for detecting a flight altitude of the aircraft (Irps, Figure 5 element 44); when the flight altitude of the aircraft is lower than a predetermined altitude, the support leg control module controls the aircraft support leg to extend after receiving a support leg extension instruction (Irps, Figures 7 elements I and K); and when the flight altitude of the aircraft is higher than the predetermined altitude, the support leg control module controls the aircraft support leg to stow after receiving a support leg stowing instruction (Irps, Figure 7 elements E and G).
Regarding claim 44, Harris as modified by Irps discloses the above method being characterized that, the aircraft further comprises a support leg remote control module (Irps, Page 4 lines 26-27), and the support leg control module controls extension or stowing of the aircraft support leg after receiving an instruction sent from the support leg remote control module (Irps, Page 10 lines 5-8).
Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claims 26 and 31 above, and further in view of Salmon et al. (hereinafter Salmon, US Publication Number 20120168561).
Regarding claim 30, Harris discloses the above method, but fails to teach of it comprising an unlocking step.
However, Salmon discloses a similar method comprising an unlocking step of: unlocking the aircraft support leg from the first position through a locking mechanism before the aircraft support leg is stowed (Paragraph 50).
Regarding claim 30, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris with the locking step of Salmon for the predictable result of ensuring that the support leg stays in its proper position until commanded to change positions.
Regarding claim 35, Harris discloses the above method, but fails to teach of it comprising a locking step.
However, Salmon discloses a similar method comprising a locking step of: locking the aircraft support leg at the first position after extending the aircraft support leg (Paragraph 48).
Regarding claim 35, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris with the locking step of Salmon for the predictable result of ensuring the support leg is properly braced (Salmon, Paragraph 48).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as modified by Irps as applied to claim 38 above, and further in view of Salmon.
Regarding claim 39, Harris as modified by Irps discloses the above method wherein the control module controls the movement of the support leg, but fails to disclose the control module controlling a lock.
However, Salmon discloses a similar method wherein an actuator is controlled to lock and unlock the support leg as claimed (Paragraphs 48, 50 and 52).
Regarding claim 39, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris as modified by Irps with the locking steps of Salmon for the predictable result of ensuring the support leg is properly braced (Salmon, Paragraph 48)
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as modified by Irps as applied to claim 40 above, and further in view of Smith III (hereinafter Smith, US Publication Number 20060163426).
Regarding claim 41, Harris as modified by Irps discloses the above method, but fails to teach of using a micro switch as claimed.
However, Smith teaches of using a micro switch (Figure 1 element) in a landing gear system the micro switch is triggered when the aircraft support leg is extended to the supporting position or is stowed to the stowed position, and the micro switch feeds a signal to the support leg control module to trigger the support leg control module to control the drive motor to stop operating or to start operating (Paragraph 16).
Regarding claim 41, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris as modified by Irps with the micro switch of Smith for the predictable result of providing an indication of support let operation to a pilot (Smith, Paragraph 16)
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as modified by Irps as applied to claim 40 above, and further in view of Woodworth et al. (hereinafter Woodworth, US Publication Number 20130175390).
Regarding claim 42, Harris as modified by Irps discloses the above method wherein the sensor is a rheostat and the controller has a potentiometer used to sense the position of support leg (Irps, Page 7 lines 5-20), but fails to teach of using a potentiometer as a sensor.
However, Woodworth teaches of a similar method wherein a potentiometer is used to sense the position of a moveable component (Paragraph 65).
Regarding claim 42, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris as modified by Irps to comprise the potentiometer of Woodworth for the predictable result of being able to both control and sense the support leg with a single element that operates without an additional power source.
Response to Arguments
Applicant’s arguments with respect to claims 26, 31 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644